EXHIBIT 10.1

 

INSTRUCTIONS FOR PROGRAMMED PLAN OF TRANSACTIONS

 

        General Instructions. I hereby instruct A.G. Edwards & Sons, Inc. (“A.G.
Edwards”) to implement a programmed plan of
transactions as outlined below (the “Instructions”). I understand that the
instructions below are subject to review prior to
acceptance by A.G. Edwards. The Instructions are valid only for the specific
security, account number and maximum total
shares indicated:     Client’s Name: William E. M. Lands                    Name
of Security: Omega Protein Corporation                    Account Number:
                                   

--------------------------------------------------------------------------------

                   Maximum Total Shares to Be Bought or Sold Under the
Instructions: 30,000          Relationship of Client to Issuer:                 
     

¨ Executive Officer (Specify)

   x Director                  

--------------------------------------------------------------------------------

                      

¨10% (or Greater) Shareholder

   ¨ Other (Specify)                            

--------------------------------------------------------------------------------

         Special Information for Transactions Involving Stock Option Exercises.
If shares that will be sold pursuant to these
Instructions are to be delivered to A.G. Edwards by exercise of options, provide
the following information for each grant:        

Grant Date:

   Exercise Price:                  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

            

Quantity:

   Type of Option:                  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

            

Additional options information attached    ¨   Yes    ¨  No

 

COMPLETE ONLY ONE OF THE FOLLOWING SECTIONS

 

Section 1: Buy or Sell Specified Quantity of Shares At the Market Price

 

Place an order to: ¨  BUY / ¨  SELL (check one)                      shares on
the                  day of each ¨  WEEK / ¨  MONTH (check one) at the market
price at any time during normal market hours on such date.

 

Additional instructions attached? ¨  Yes    ¨  No

 

Section 2: Buy or Sell At A Designated Share Price (“Limit Order”) on Multiple
Occasions

 

Place an order to: ¨  BUY / x  SELL (check one)                      shares at a
limit price of                      (insert limit price) on the                 
day of each ¨  WEEK / ¨  MONTH (check one time period) at any time during normal
market hours on such date. The limit order above will be “Good Until Cancelled.”
No subsequent limit order is to be entered until the preceding limit order has
been executed; and not more than one limit order is to be entered per time
period.

 

Additional instructions attached? x  Yes    ¨  No

 

Section 3: Buy or Sell at A Designated Share Price (“Limit Order”) on a Single
Occasion

 

Place an order to: ¨  BUY / ¨  SELL (check one)                      shares at a
limit price of                      (insert limit price) on                 
(insert date) at any time during normal market hours on that date. The limit
order above will be “Good Until Cancelled.”

 

Additional instructions attached? ¨  Yes    ¨  No



--------------------------------------------------------------------------------

Section 4: Buy or Sell A Specified Dollar Amount of Shares

 

Place an order to: ¨  BUY / ¨  SELL (check one) the number of whole shares that
comes closest to, but does not exceed, $                 market value on the
                 day of each ¨  WEEK / ¨  MONTH (check one time period). The
market value will be based on the market price at the time the order is
executed, which I understand may occur at any time during normal market hours on
such date.

 

Additional instructions attached? ¨  Yes    ¨  No

 

DISCLOSURES, REPRESENTATIONS AND FURTHER INSTRUCTIONS

FOR PROGRAMMED PLAN OF TRANSACTIONS

 

General Representations. I understand that these Instructions are intended to
conform with certain provisions of SEC Rule 10b5-1 of the Securities and
Exchange Commission (hereafter referred to as “the Rules”), and that the Rules
permit a person who comes into possession of material, non-public information
with respect to a security to be able to effect a trade in the security,
provided instructions to effect the trade were given prior to the person
learning the information. I hereby represent to A.G. Edwards that, as of the
date of my signature below: I am not in possession of material, non-public
information about the security to which the Instructions pertain; the
Instructions provided are given in good faith and are not part of a plan or
scheme to evade the laws governing insider trading; I am under no legal,
regulatory or contractual restriction of undertaking that would prevent A.G.
Edwards from acting upon the Instructions, including but not limited to any
private placement transfer restrictions, pledge or other encumbrance, rights of
first refusal, or any other matters that may prohibit or prevent the free
transfer of the securities covered by these Instructions; and, if I am a
director or executive officer of the issuer, then I am not subject to any
current pension fund blackout period applicable to such issuer, and am not aware
of the actual or approximate beginning or ending dates of any such blackout
period. I understand that it is my responsibility to comply with all applicable
securities laws and policies of the issuer of the securities with respect to the
transactions contemplated by these Instructions.

 

I understand that the laws governing insider trading are fact-specific. I
understand that there can be no guarantee that any transaction that is executed
pursuant to the Instructions will be deemed to be covered by the protection of
the Rules.

 

Effective Date. The Instructions will become effective upon A.G. Edwards’
acceptance of the Instructions as evidenced by the date of the last signature on
this document.

 

Automatic Termination of Plan. I direct that this plan will automatically
terminate upon purchase or sale of the maximum shares subject to this plan, or
if I fail to pay for any trade entered pursuant to the Instructions, or when
A.G. Edwards learns of my death, or upon my demonstrating to A.G. Edwards that
any of the following contingencies have occurred:

 

  • Twelve months has passed from the effective date of these Instructions
without all of the securities having been purchased or sold, as applicable;

 

  • A public announcement has been made of a tender offer involving the issuer’s
securities;

 

  • A definitive agreement has been announced relating to a merger,
reorganization, consolidation or similar transaction in which the securities
covered by this agreement would be subject to a lock-up provision;

 

  • A sale has been made of all or substantially all of the assets of the issuer
on a consolidated basis to an unrelated person or entity; or if a transaction
affecting the issuer occurs in which the owners of the issuer’s outstanding
voting power prior to the transaction do not own at least a majority of the
outstanding voting power of the successor entity immediately upon completion of
the transaction;

 

  • A dissolution or liquidation of the issuer takes place; or

 

  • It comes to my attention that the Instructions or its attendant transactions
may violate existing, new or revised federal or state laws or regulations, or
may cause a breach of a contract or agreement to which the issuer is a party or
by which the issuer is bound.

 

In no event shall A.G. Edwards be deemed to have not followed the Instructions
if I do not provide notice of the above contingencies prior to the placement of
a scheduled order under the plan.

 

Non-Market Days. If I have given instructions that require an order to be
entered on a particular date, and the date that I have selected for a
transaction falls on a day when the applicable primary market for the security
is closed, then I direct that the transaction occur on the next regular business
day on which such market is open following the original date indicated.

 



--------------------------------------------------------------------------------

Effect of Deviation From Instructions. I understand that the protections of the
Rules may not apply if I alter or deviate from the Instructions in any way. I
further understand that I may be considered to have altered or deviated from the
Instructions if I terminate the plan or these Instructions or if, while the
Instructions are in effect, I change the amount, price or timing of any purchase
or sale; if I enter supplemental, ad hoc orders with respect to the security
that is the subject of the Instructions; if I attempt to directly or indirectly
influence the timing of the placement or execution of orders other than through
these written instructions; or if I enter or alter a corresponding or hedging
transaction with respect to such security. I understand that any such activities
would be undertaken at may own risk without liability or consequence to A.G.
Edwards.

 

State Insider Trading Laws. I understand that some states may have their own
laws that relate to insider trading. I understand that A.G. Edwards makes no
representation to me with respect to whether these Instructions conform to the
laws of any particular state, and that I will seek the advice of my own counsel
with respect to matters of state law.

 

Effect of “Short-Swing Profit” Rules. I understand that federal securities laws
may require me to disgorge all profits earned in connection with any purchase
and sale of stock that occurs within six months of each other if I own 10% or
more of any class of the issuer’s equity securities, or if I am an officer or
director of the issuer (i.e., “short-swing profits”). I further understand that
it is my own responsibility to ensure compliance with such short-swing profit
rules, and that I will seek my own counsel with respect to ensuring compliance
with such rules.

 

Sales of Restricted Stock or Control Stock Pursuant to SEC Rule 144. I
understand that the Instructions are applicable only as to securities that are
freely-tradable and that are not subject to any restrictions against purchase or
sale. If I am considered an “Affiliate” within the meaning of Rule 144, then I
understand that the provisions of that rule may limit the number of shares I can
sell at any given time. In the event there is a conflict between the quantity of
securities that I directed be purchased or sold and any lesser amount of shares
that are permitted to be sold pursuant to Rule 144 or other securities laws or
rules, I hereby direct that the maximum limits established by such other laws or
rules shall govern. I agree to advise A.G. Edwards whether securities covered by
these Instructions are covered by Rule 144 and to timely provide appropriate and
necessary paperwork, duly executed, in order to facilitate compliance with the
filing requirements of that rule and to achieve the purposes of these
Instructions. Further, because volume limitations are applicable under Rule 144
regardless where I may sell securities, I represent that I will place no orders
with other securities firms to sell securities of the same class as those
contemplated by these Instructions without immediately notifying A.G. Edwards in
sufficient time to prevent any improper sales.

 

Reporting Requirements for Certain Shareholders. I understand that there are
securities laws and rules that require certain shareholders to timely file
reports with the Securities and Exchange Commission as to the shareholder’s
purchases and sales of the issuer’s securities. I understand that it is my
responsibility to ensure compliance with such rules, and that I will seek my own
counsel with respect to whether and when such reports might need to be filed.

 

Indemnification Agreement. I understand that A.G. Edwards can make no
representations or guarantee that any transaction entered according to the
Instructions will not subsequently be found to violate federal or state laws or
rules against trading by insiders or trading on the basis of material,
non-public information or other laws or rules governing securities transactions.
Therefore, in consideration of A.G. Edwards’ acceptance of these instructions, I
hereby agree to indemnify and hold harmless A.G. Edwards and its directors,
officers and employees from any liability, loss or expense (including any legal
fees and expenses reasonably incurred) arising out of any transaction or
transactions executed pursuant to the Instructions or from any deviation I might
make from the plan.

 

Market Disruptions, Internal Restrictions and Other Unusual Situations. I
understand that A.G. Edwards may not be able to effect a sale due to a market
disruption or a legal, regulatory or contractual restriction to which it may be
subject. If any transaction cannot be executed due to a market disruption, a
legal, regulatory, or contractual restriction applicable to A.G. Edwards, or any
other event, A.G. Edwards agrees to effect such sale as promptly as practical
after the cessation or termination of such market disruption, applicable
restriction or other event. In addition, it is understood that, from time to
time, A.G. Edwards places internal restrictions on the ability of customers to
enter orders in connection with specific securities. In the event such
restrictions may apply to the securities covered by this plan, and that such
resections would prevent orders from being place in connection with these
Instructions, then this plan will automatically terminate with no liability to
A.G. Edwards.

 

Coordination With Issuer. I understand that some issuers restrict or limit
employees or certain other persons from trading in the issuer’s securities
(e.g., an employee or director may only be permitted to trade during certain



--------------------------------------------------------------------------------

“window periods” or may be prohibited from trading during certain “blackout
periods”). In addition, I understand that, if I am deemed to be an affiliate or
an affiliated purchaser of an issuer whose securities I might be purchasing,
then my transactions could limit or otherwise hinder the issuer’s ability to
effectuate a share repurchase program under federal securities laws and rules
(specifically, SEC Rule 10b-18). Therefore, I represent A.G. Edwards that, to
the extent such provisions may apply to me, I have reviewed these Instructions
with the issuer and that the issuer has consented to the Instructions outlined
herein.

 

Effect of Instructions on Other Agreements With A.G. Edwards. Nothing in these
Instructions changes any other terms or agreements that are already applicable
to my account or otherwise between A.G. Edwards and me.

 

Choice of Law Regarding Interpretations of Instructions. These Instructions
shall be construed in accordance with the laws of the State of New York.

 

/s/ William E. M. Lands

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Printed Name of Client

  

Signature

      

 

August 19, 2004

 

Acknowledged By:

 

A.G. Edwards & Sons, Inc.

 

--------------------------------------------------------------------------------

     Signature of Branch Office Manager     

 